DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Yasuyuki (EP 1152193A1) in view of Taichi (JPH07174403A).
The prior art of record when considered as a whole, alone or in combination, does not anticipate or render obvious:
An air conditioner comprising: a casing having an air inlet, an air outlet having a first side and a second side extending along the first side, the second side being located closer to the air inlet than the first side, a first flow path wall connected to the first side of the air outlet, and a second flow path wall connected to the second side of the air outlet; and a wind direction changing device disposed between the first flow path wall and the second flow path wall of the casing, the wind direction changing device having a shaft extending in a direction along the second side, and a deflector connected to the shaft and configured to rotate about the shaft, the deflector extending from the shaft toward the first flow path wall, and the deflector having a first end which faces the first flow path wall and extends linearly along the first flow path wall, and a radially outer periphery of the first end as seen in a cross-sectional view has a first arc shape, the 
Yasuyuki as modified teaches the general construction of the claimed invention, but lacks the specifics to suggest a teaching for “the deflector having a first end which faces the first flow path wall and extends linearly along the first flow path wall, and a radially outer periphery of the first end as seen in a cross-sectional view has a first arc shape.”
Thus, the modification would not be obvious, and the independent claims would not be obvious to modify the prior art structures to have the structure as claimed without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763